DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-18 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Sawada (US 2013/0257723), Shibuhisa et al. (US 2015/0206354), Yasuda et al. (US 2017/0351327), taken alone or in combination do not teach or suggest an operation determination comprising wherein the second processor estimates a distance from the display surface on the basis of coordinate information of an eve periphery and coordinate information of the eyes supplied by the first processor, estimates a size of the face of the user on the basis of a distance between pupils of the eyes and a distance between edges of the eyes, calculates the distance from the image sensor to the face of the user on the basis of the estimated size of the face of the user, and uses the calculated distance as an estimate of a distance from the display surface to the face of the user, in combination with the other limitations in the claim.
Independent Claim 10 is allowable over the prior art of record since the cited references, in particular Sawada (US 2013/0257723), Shibuhisa et al. (US 2015/0206354), Yasuda et al. (US 2017/0351327), taken alone or in combination do not teach or suggest a method comprising generating the operation information in response to determining that the face of the user is within the prescribed distance range, and wherein the step of determining the distance from the image sensor to the face of the user includes estimating a distance from the display surface on the basis of coordinate information of an eye periphery and coordinate information of the eyes, estimating a size of the face of the user on the basis of a distance between pupils of the eyes and a distance between edges of the eyes, calculating the distance from the image sensor to the face of the user on the basis of the estimated size of the face of the user, and using the calculated distance as an estimate of a distance from the display surface to the face of the user, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627